943 So. 2d 287 (2006)
Mohd WAHIDUZZMAN, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS, etc., et al., Appellees.
No. 3D06-395.
District Court of Appeal of Florida, Third District.
November 29, 2006.
Mohd Wahiduzzman, in proper person, for appellant.
John D. Maher (Tallahassee), for appellee Unemployment Appeals Commission.
Before FLETCHER, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
Affirmed. See Hines v. Dep't of Labor & Employment Sec., 455 So. 2d 1104 (Fla. 3d DCA 1984) (referee's findings are affirmed on appeal if supported by competent substantial evidence); Hillsborough Co. Dep't of Emergency Med. Servs. v. Unemployment App. Comm'n, 433 So. 2d 24 (Fla. 2d DCA 1983) (employee's continued absenteeism was misconduct per se and disqualified him from receiving unemployment benefits).